DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  OLD PALM HOLDINGS, L.P. and OLD PALM REAL ESTATE, LLC.,
                        Appellants,

                                     v.

    OLD PALM FOUNDATION, INC., OLD PALM GOLF CLUB, INC,
     FRANKEL REALTY GROUP, LLC, DOROTHEA FAXON, and
                   GERALDINE STANKO,
                        Appellees.

                               No. 4D20-2369

                                [May 6, 2021]

  Appeal of nonfinal orders from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; James Nutt, Judge; L.T. Case No.
502017CA011905XXXXMB (AO).

    Raoul G. Cantero and Veronica Gordon of White & Case LLP, Miami,
for appellant.

  Bernard Lebedeker and J. Michael Burman of Reid Burman Lebedeker
Xenick Pepin, West Palm Beach, for appellee Old Palm Foundation, Inc.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS AND MAY, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.